760 F. Supp. 831 (1990)
ASHTON-TATE CORP., Plaintiff,
v.
FOX SOFTWARE, INC., et al., Defendants.
No. CV 88-6837 TJH (Tx).
United States District Court, C.D. California.
Decided December 11, 1990.
Filed December 12, 1990.
Order January 14, 1991.
Amended Order April 18, 1991.
HATTER, District Judge.
The Court, having considered Fox Software's motion for summary judgment based on the affirmative defense of Ashton-Tate's inequitable conduct in its dealings with the United States Copyright Office, and Ashton-Tate's request for judicial notice, together with the moving and opposing papers,
It is Ordered that Ashton-Tate's request for judicial notice be, and hereby is, Granted.
The Court finds that Ashton-Tate, when it filed its original applications for copyright, repeatedly failed to disclose material information to the United States Copyright Office  that the dBase line of computer software programs was derived from JPLDIS, a public domain computer software program developed by the Jet Propulsion Laboratory, and that dBase III was derived from dBase II.
The Court further finds that Ashton-Tate's repeated failure to disclose such material information was done knowingly and with an intent to deceive.
The Court, therefore, finds that Ashton-Tate's copyrights on its dBase line of computer *832 software programs are invalid as a result of its inequitable conduct.
Therefore, it is further Ordered that the first and second causes of action be, and hereby are, Dismissed, with prejudice.
It is further Ordered that the pendent third cause of action for unfair competition be, and hereby is, Dismissed.

ORDER
The Court, having considered Ashton-Tate's motion for reconsideration or clarification of the Court's Order of December 11, 1990, and motion to stay the Court's Order of December 11, 1990, and certify it for appeal, or in the alternative, to enter final judgment, together with the moving and opposing papers,
It is Ordered that Ashton-Tate's motion for reconsideration be, and hereby is, Denied.
It is Further Ordered that Ashton-Tate's motion for clarification be, and hereby is, Denied.
It is Further Ordered that Ashton-Tate's motion to stay this Court's Order of December 11, 1990, be, and hereby is, Denied.
It is Further Ordered that Ashton-Tate's motion for certification of this Court's Order of December 11, 1990, pursuant to 28 U.S.C. § 1292(b), be, and hereby is, Granted.

AMENDED ORDER
The Court, having considered Ashton-Tate's motion for reconsideration, together with the moving and opposing papers,
It is Ordered that Ashton-Tate's motion for reconsideration be, and hereby is, Granted.
It is further Ordered that this Court's Order of December 11, 1990, be, and hereby is, Rescinded.
It is Further Ordered that Fox Software's motion for summary judgment based on the affirmative defense of Ashton-Tate's inequitable conduct in its dealings with the United States Copyright Office be, and hereby is, Denied.